        Case 1:13-cv-07789-LGS Document 1483 Filed 08/18/20 Page 1 of 3




                                         August 18, 2020
                                                                                         Via ECF
Honorable Lorna G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:     In re Foreign Exchange Benchmark Rates Antitrust Litigation
               Case No. 1:13-cv-07789-LGS (S.D.N.Y.)

Dear Judge Schofield:

       Plaintiffs write to request the Court’s authorization to make additional disbursements of
up to $3,000,000 from the settlement funds for the purpose of paying invoices for Settlement
Administration Expenses from services rendered by the Claims Administrator (Epiq), Ankura
Consulting (Ankura), and Velador Associates (Velador).

       I.      Expenses Paid and Incurred

       The Court has previously authorized Class Counsel to pay $18,500,000 from the
settlement funds for Settlement Administration Expenses. ECF Nos. 536, 698, 756, 866, 882,
945, 1078, 1126, 1181, 1338, 1381. Attached as Exhibit A is a breakdown of the Settlement
Administration Expenses paid and incurred to date.

       II.     Future Anticipated Expenses
       Class Counsel anticipate receiving further invoices that would compensate Epiq, Ankura,
and Velador for further work on claims administration, as well as claims audit and adjudication
processes, which are essential to protecting the integrity of the claims process.

        Epiq. Class Counsel anticipate that Epiq’s future claims administration work will
generally include: (i) responding to class member inquiries regarding the claims process
(including maintaining a call center and responding to email questions); (ii) maintaining the
settlement website; (iii) claims adjudication; and (iv) processing payments.

       Ankura. Class Counsel anticipate that Ankura’s future claims administration work will
generally include: (i) calculating claims under both Option 1 and Option 2; (ii) preparing Claim
Assessment Notifications that are being distributed to claimants; and (iii) assisting Class Counsel
and Epiq in responding to complex inquiries from claimants.

        Velador. Class Counsel anticipate that Velador’s future claims administration work will
generally include: (i) handling large Option 1 and Option 2 claims calculations; (ii) consulting on
quality control and audit procedures; and (iii) assisting Class Counsel and Epiq in responding to
complex inquiries from claimants.
        Case 1:13-cv-07789-LGS Document 1483 Filed 08/18/20 Page 2 of 3

Honorable Lorna G. Schofield
August 18, 2020
Page 2

       Plaintiffs respectfully request authorization to disburse an additional $3,000,000 from the
settlement funds to pay reasonable Settlement Administration Expenses. Plaintiffs anticipate
seeking permission to disburse additional funds at future dates and, at that time, propose to
submit to the Court additional details supporting the reasonableness of the payments, along with
a proposed order granting such relief.

                                     Respectfully submitted,

SCOTT+SCOTT ATTORNEYS AT LAW LLP                      HAUSFELD LLP

 s/ Christopher M. Burke                               s/ Michael D. Hausfeld
Christopher M. Burke                                  Michael D. Hausfeld
600 W. Broadway, Suite 3300                           1700 K Street, NW, Suite 650
San Diego, CA 92101                                   Washington, DC 20006
Telephone: 619-233-4565                               Telephone: 202-540-7200

                       Settlement Class Counsel and Counsel for Plaintiffs
        Case 1:13-cv-07789-LGS Document 1483 Filed 08/18/20 Page 3 of 3




                                                       Exhibit A

                    Settlement Administration Expenses Paid and Incurred to Date

                                                                          Amount Paid
                                                      Invoice Amount                           Amount
   Name                  Invoice Date                                   from Settlement
                                                            ($)                             Outstanding ($)
                                                                           Funds ($)
  Feinberg        Approved Total                           550,223.61         550,223.61                      -
    AACG          Approved Total                            27,050.78          27,050.78                      -
     Rust         Approved Total                         1,339,281.89       1,339,281.89
     UBS          Approved Total                            47,551.26          47,551.26                  -
   Ankura        Approved Subtotal                       6,358,796.98       6,658,796.98                  -
Ankura (new)  10/16/19 (for Aug. '19)                      170,860.50         170,860.50                  -
                4/8/20 (for Dec. '19)                      115,220.50         115,220.50                  -
                4/8/20 (for Jan. '20)                      197,853.50         197,853.50                  -
               4/10/20 (for Feb. '20)                      151,140.00         151,140.00                  -
              4/21/20 (for Mar. '20)                       182,886.50         182,886.50                  -
               2/18/20 (for Nov. '19)                      150,205.00         150,205.00                  -
               6/26/20 (for May '20)                       192,258.00                   -        192,258.00
                   Ankura Total                          7,519,220.98       7,326,962.98         192,258.00
    Epiq         Approved Subtotal                       6,848,745.19       6,848,745.19                  -
 Epiq (new)   11/15/19 (for Oct. '19)                       96,651.59          96,651.59                  -
              12/31/19 (for Nov. '19)                       82,084.22          82,084.22                  -
                     Epiq Total                          7,027,481.00       7,027,481.00                  -
   Velador       Approved Subtotal                       1,496,035.40       1,496,035.40                  -
Velador (new) 2/27/20 (for Jan. '20)                       105,083.44         105,083.44                  -
                3/6/20 (for Feb. '20)                       99,686.00          99,686.00                  -
               4/6/20 (for Mar. '20)                       103,132.58         103,132.58                  -
               5/6/20 (for April '20)                       77,286.48          77,286.48                  -
                6/2/20 (for May '20)                        58,184.90          58,184.90                  -
              7/2/2020 (for June '20)                      106,614.50         106,614.50                  -
                   Velador Total                         2,046,023.30       2,046,023.30                  -
                                Total:                  18,556,832.82      18,364,574.82         192,258.00




  Indicates invoice appeared on a prior application
  Indicates new invoice
